Citation Nr: 0208081	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years and was 
separated from active service in August 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2000 by the Washington, DC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was scheduled for a personal hearing before a 
Member of the Board in June 2001, but he did not report for 
the hearing or request that the hearing be rescheduled.  

The Board notes that the veteran is in receipt of a combined 
disability evaluation of 100 percent and special monthly 
compensation on account of loss of use of the right foot.

In July 2001, the Board remanded this case to the RO.  The 
case was returned to the Board in April 2002. 


FINDINGS OF FACT

1.  The veteran does not have loss of use of both lower 
extremities.

2.  The veteran does not have loss of use of either upper 
extremity.

3.  There is no competent medical evidence that the veteran 
has service connected loss of use of one lower extremity 
together with residuals of service connected organic disease 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

4. The veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both eyes 
with 5/200 visual acuity or less or includes the anatomical 
loss or loss of use of both hands.



CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing or 
special home adaptation grant have not been met.  38 U.S.C.A. 
§§ 2101, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.809, 
3.809a (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claims 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish entitlement to the benefits which the veteran is 
seeking. The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The law and regulations provide that a veteran with active 
service is eligible for assistance in acquiring specially 
adapted housing if he or she has service connected disability 
and is entitled to compensation for permanent and total 
disability due to the loss, or loss of use, of both lower 
extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a 
wheelchair.  Assistance in acquiring specially adapted 
housing may also be provided when the veteran has: the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of 
braces, crutches, canes, or a wheelchair; or the loss or loss 
of use of one lower extremity together with the loss of loss 
of use of one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair. The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion although occasional locomotion by 
other 
methods may be possible.  38 U.S.C.A. § 2101 (West 1991); 
38 C.F.R. § 3.809 (2001). 

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or for assistance in 
acquiring a residence already adapted with necessary special 
features may be issued to a veteran if the following 
requirements are met: the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 (2001) nor 
had the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) (West 
1991); and the veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. § 3.809a (2001).

In the veteran's case, the record reveals that, in March 
1995, he underwent an electromyogram (EMG) of the lower 
extremities at a private facility which was consistent with 
peripheral neuropathy.  In April 1995, S. J. G., MD, a 
private neurologist reported that the veteran had peripheral 
polyneuropathy related to diabetes mellitus and left foot 
drop.  The veteran had indicated that he had been unsteady on 
his feet and had fallen a few times recently.  Dr. S. J. G. 
stated that the veteran should have an AFO (ankle-foot 
orthosis) to help with his foot drop and ambulation.

VA treatment records show that, in August 1997, it was noted 
that an AFO had helped the veteran's dorsiflexion stability 
but that he still had lateral instability.  At a VA 
rehabilitation medicine clinic in August 1997, the assessment 
was severe diabetic peripheral polyneuropathy with ankle and 
foot weakness.  The plan was to fit the veteran with a short 
right leg brace.

At a VA diabetes examination in February 1999, the veteran 
complained of some difficulty walking because of an element 
of foot drop.  Findings included decreased light touch 
sensation in both lower extremities and decreased muscle mass 
in the left calf.  The veteran stated that he had had prior 
Achilles tendon surgery which had left him with a weak left 
calf muscle. The diagnoses included history of insulin-
dependent diabetes mellitus complicated by peripheral 
neuropathy.

At a VA neurological examination in February 1999, a history 
of right foot drop which required a brace was noted.  At the 
time of the examination, the veteran required a cane for gait 
stability.  On examination, his gait was somewhat wide-based 
with bilateral foot drop an unsteady tandem.  Findings 
included lower extremity strength in the tibialis anterior 
and extensor hallucis longus of only 1-2/5; strength in the 
lower extremities was otherwise 4/5 to 5/5.  Deep tendon 
reflexes were absent in the lower extremities with bilateral 
downgoing toes.  The impression was diabetic neuropathy with 
bilateral foot drop and diabetic autonomic neuropathy.  No 
finding was reported as to whether the veteran's locomotion 
would be precluded without use of braces or canes.

The Board notes that service connection is in effect for: 
diabetes mellitus; peripheral neuropathy of the right lower 
extremity with loss of use of the right foot; and peripheral 
neuropathy of the left lower extremity.  A rating decision in 
June 1999 granted entitlement to special monthly compensation 
on account of loss of use of the right foot.  Service 
connection is not in effect for loss of use of the left foot.

In his notice of disagreement, received in June 2000, the 
veteran stated that he had loss of use of one lower extremity 
(the right foot) together with residuals of an organic 
disease (diabetes mellitus).  He did not allege that his 
locomotion was precluded without the use of braces or canes.  

In his substantive appeal, received in August 2000, the 
veteran stated that VA had provided him with a brace and a 
cane to be used for "mobility and stability".  He did not 
allege that his locomotion was precluded without the use of 
braces or canes.

As noted above, in July 2001, the Board remanded the 
veteran's case for further development of the evidence.  One 
of the remand orders was for an examination to determine 
whether the veteran's service connected disabilities of 
diabetes mellitus and peripheral neuropathy have resulted in 
the loss of use of one lower extremity together with 
residuals of organic disease or injury which have so affected 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  

The examination requested by the Board was scheduled in 
December 2001.  The veteran failed to report for the 
examination.  The notice to report for the examination was 
sent to the veteran's address of record by the VA Medical 
Center, Washington, DC, and was returned to VA by the United 
States Postal Service, evidently, from the notation on the 
envelope, because the veteran had moved and left no 
forwarding address.

Regulations provide that, when entitlement to a benefit 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be rated 
based on the evidence of record; and when the examination was 
scheduled in conjunction with any other original claim, the 
claim shall be denied.  38 C.F.R. § 3.655 (2001).  

The Board notes that 38 C.F.R. § 3.655 would permit denial of 
the veteran's claim of entitlement to specially adapted 
housing for his failure to report for a necessary 
examination.  The Board notes further that no physician or 
other competent health care provider has found that the 
veteran's loss of use of his right foot and residuals of 
diabetes and peripheral neuropathy preclude his locomotion 
without the use of braces, crutches, canes, or a wheelchair.  
The medical evidence is also clear that the veteran does not 
have loss of use of both lower extremities or loss of use of 
either upper extremity.  Therefore, without a medical opinion 
that loss of use of the right foot and residuals of diabetes 
and peripheral neuropathy preclude locomotion without the use 
of braces, crutches, canes, or a wheelchair, the 
preponderance of the evidence is against the claim for 
specially adapted housing.  It is possible that the 
examination requested by the Board in the remand of July 2001 
would have produced the requisite opinion, but the record as 
it stands does not include such an opinion.  The veteran may 
in the future obtain and submit new and material evidence to 
reopen his claim of entitlement to specially adapted housing, 
but the Board must conclude that there is no basis on which 
that benefit may be granted at this time. 38 U.S.C.A. § 2101 
(West 1991); 38 C.F.R. § 3.809 (2001).       

Because the veteran is not entitled to compensation for 
permanent and total disability which is due to blindness in 
both eyes with 5/200 visual acuity or less or includes the 
anatomical loss or loss of use of both hands, a certificate 
of eligibility for assistance in acquiring necessary special 
home adaptations or for assistance in acquiring a residence 
already adapted with necessary special features may not be 
issued to him.  38 U.S.C.A. § 2101(b) (2001); 38 C.F.R. 
§ 3.809a (2001).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 




ORDER


Entitlement to specially adapted housing is denied.

Entitlement to special home adaptation grant is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

